Citation Nr: 0804031	
Decision Date: 02/05/08    Archive Date: 02/12/08

DOCKET NO.  05-21 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to a rating in excess of 20 percent for service-
connected duodenal ulcer.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel



INTRODUCTION

The veteran served on active duty June 1960 to June 1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in August 
2004 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Chicago, Illinois, which denied a rating in 
excess of 10 percent for the veteran's service-connected 
duodenal ulcer

While this appeal was pending, in a May 2005 Decision Review 
Officer (DRO) decision, the rating evaluation for the 
veteran's service connected ulcer was increased to 20 
percent.  However, although the veteran has been assigned a 
higher rating, it is still less than the maximum benefit 
available; therefore, his appeal is still pending.  AB v. 
Brown, 6 Vet. App. 35, 38 (1993).

The Board observes that in a May 2005 statement the veteran 
cancelled his appeal with regard to his claim for an 
increased rating for his duodenal ulcer and indicated he was 
appealing the combined rating for his service-connected ulcer 
and service-connected hemorrhoids.  The Board notes that no 
action was taken by the RO in response to this submission.  
Thereafter, in June 2005, the veteran submitted a statement 
also dated in May 2005, disagreeing with his 20 percent 
rating for service-connected gastroesophageal reflux disease 
(GERD).  As the veteran's claim for service connection for 
GERD was denied in an unappealed March 2002 rating decision, 
the Board interprets this statement as the substantive appeal 
with regard to the veteran's increased rating claim for his 
service-connected ulcer.  

With regard to the aforementioned appeal for a combined 
rating in excess of 30 percent for his service-connected 
disabilities, the veteran appears to be arguing that the 
combined rating assigned was 20 percent and should have been 
30 percent.  However, the Board notes that the May 2005 DRO 
decision did, in fact, assign a combined rating of 30 
percent.  Therefore, the veteran's claim for an increased 
combined rating appears to have been satisfied.  However, as 
the RO did not inform the veteran of this fact, or otherwise 
reply to his appeal, the issue is referred to the RO for 
appropriate action.  Accordingly, the Board determines that 
the only claim over which it has jurisdiction at this time is 
entitlement to a rating in excess of 20 percent for service-
connected duodenal ulcer, as indicated on the title page.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that his service-connected duodenal 
ulcer causes him constant pain, and that it, therefore, 
warrants a rating in excess of the 20 percent currently 
assigned.  The Board determines that a remand is necessary 
for further development of the record.

Specifically, the Board observes that in his May 2005 
statement, the veteran indicated that he had been taken by 
ambulance to the Danville VA Medical Center (VAMC) on Friday 
the 20th, presumably of May 2005, because the pain from his 
ulcer was so severe.  However, the most recent VA treatment 
records within the claims folder are dated in April 2005.  
Thus, the Board finds that a remand is necessary to obtain 
these outstanding, relevant treatment records.

Additionally, the Board observes that the Court of Appeals 
for Veteran's Claims recently issued a decision which 
interprets the notice requirements of the Veterans Claims 
Assistance Act of 2000 (VCAA) (codified at 38 U.S.C.A. §§ 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2006)), as they 
pertain to increased rating claims.  In Vazquez-Flores v. 
Peake, No. 05-0355 (U.S. Vet. App. January 30, 2008), the 
Court held that, for an increased compensation claim, section 
5103(a) requires, at a minimum, that the Secretary notify the 
claimant that he or she must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation, e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability. Vazquez-Flores, slip op. at 5-6. 

In the present case, the veteran was sent a VCAA notice in 
May 2004, which informed him that evidence showing that his 
service-connected duodenal ulcer had increased in severity 
was necessary to substantiate the claim.  Additionally, the 
notice informed him of the types of medical and lay evidence 
he could submit and his and VA's obligations in obtaining 
such evidence.  A March 2006 letter advised him that a 
disability rating will be determined by applying the rating 
schedule at 38 C.F.R., Part 4, and that ratings range from 0% 
to as much as 100%, depending on the disability involved, 
based on the nature of the symptoms of the condition for 
which disability compensation is being sought, their severity 
and duration, and their impact upon employment.  

However, the veteran was not advised that the evidence should 
also address the effect the increase in severity has had on 
his daily life.  Additionally, no notice was sent as to the 
diagnostic code and rating criteria pertinent to the rating 
of duodenal ulcers, found at 38 C.F.R. § 4.114, Diagnostic 
Code 7305, to include any rating criteria that may not be met 
by showing an increase in severity of symptoms.


Accordingly, the case is REMANDED for the following action:

1.	The veteran should be sent a VCAA 
notice, in accordance with Vazquez-
Flores, that informs him that he should 
submit evidence of the impact of any 
increase in severity of his service-
connected duodenal ulcer on his 
employment and activities of daily 
life.  The letter must also advise him 
of the diagnostic code and rating 
criteria relevant to rating duodenal 
ulcers and any rating criteria under 
the diagnostic code that may not be met 
by a showing of an increase in 
severity.  

2.	Records from the Danville VAMC dated 
from May 2005 onward should be 
associated with the claims file.

3.	After completing the above actions and 
any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
preceding paragraphs, the veteran's 
increased rating claim should be 
readjudicated, to include all evidence 
received since the April 2005 statement 
of the case.  If the claim remains 
denied, the veteran and his 
representative should be issued another 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

